Citation Nr: 9909311	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as a result of exposure to Agent Orange.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.


REMAND

The veteran contends that his current skin disorder is 
related to inservice exposure to Agent Orange.  The service 
medical records indicate that, while the veteran was engaged 
in combat in Vietnam, he was treated twice for skin problems 
of the hands.  He has a post-service history of recurrent 
thrombophlebitis, substance abuse-related infection of the 
lower extremities and non-healing venous ulcers related to 
poorly controlled diabetes.

There is no diagnosis of or treatment for a disease recognized by 
the VA as presumptively indicating exposure to herbicide agents 
used in Vietnam and listed in 38 C.F.R. § 3.309(e) (1998), yet 
post-service records do include a report of a June 1998 VA 
examination wherein the diagnosis was, "history of Agent Orange 
exposure with resulting chemical burns and ulceration of both 
ankles.  He has residual leather-like skin and superficial 
scar."  

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, hereinafter the Court) has recently explained that 
exposure to Agent Orange is not presumed for purposes of 
38 C.F.R. §§ 3.307 and 3.309(e) unless one of the specific 
diseases noted in section 3.309(e) is found.  See McCartt v. 
West, No. 97-1831 (U.S. Vet. App. Feb. 8, 1999).  

In view of the Court's opinion, the Board has determined that 
additional development is necessary in the adjudication of 
the veteran's Agent Orange claim.  

Additionally, with regard to the veteran's claim for an 
increased evaluation for PTSD, the Board is of the opinion 
that further clarification would be helpful in light of the 
various psychiatric diagnoses.  Specifically, a 1995 VA 
psychiatric examination contains a diagnosis of PTSD by 
history only, while a 1998 VA examination includes not only a 
diagnosis of PTSD but also alcohol dependence, by history, 
polysubstance abuse, and schizophrenia.  However, the most 
recent VA examination does not specify the degree of the 
veteran's impairment solely due to PTSD.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran 
with a request to provide any information 
that might corroborate his contention 
that he was exposed to Agent Orange in 
Vietnam.  

2.  The veteran should be afforded an 
examination to determine the nature, 
severity and etiology of any skin 
disorders which may be present.  If 
possible, the examination should be 
conducted by the examiner who examined 
the veteran in June 1998.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
specifically requested to review all 
pertinent medical records associate with 
the claims file and offer an opinion as 
to whether any current skin disorder was 
likely the result of Agent Orange 
exposure.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The veteran should be afforded a 
psychiatric to determine the severity and 
manifestations of his PTSD.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner 
specifically is requested to comment and 
offer an opinion concerning the degree of 
impairment is due solely to the veteran's 
PTSD.  The examiner should assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a skin disorder claimed as 
a result of exposure to Agent Orange as 
well as an increased evaluation for the 
veteran's service-connected PTSD in light 
of all pertinent evidence and all 
applicable laws, regulations, and case 
law, including McCartt v. West, No. 97-
1831 (U.S. Vet. App. Feb. 8, 1999).  If 
the benefits sought are not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


